DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 06/03/2022, with respect to rejection of claims 1-2, 4-6, 9-10, 12-13, 15, 17-19 and 21 under 33 USC 103  have been fully considered and are persuasive in view of the claim amendments filed there from.  These rejections has been withdrawn. 

Claim Objections
Claims 5, 9, 12, 17, 18, 22, 23, 25, 26, 28 and 29 are objected to because of the following informalities:  
Claim 5 recite limitations “+Δ” and “-Δ” in line 2-3 which should be defined for first time occurrence.
Claim 9 recite limitation “EVM” in line 2 which should be fully defined/spelt out as “error vector magnitude” for first time occurrence.
Claim 12 recite the limitations “a Tx rate”, “an ACK” in line 5 and 17 respectively. These abbreviations  should be fully defined/spelt out for first time occurrence.
Claim 17 recite the limitation “wherein adjustment of the Tx rate is achieved by…”  in line 1-2 which should be changed/amended to “wherein the adjusting further achieved by…”.
Claim 18 recite the limitations “a current Tx power” in line 6. The abbreviations Tx should be fully defined/spelt out for first time occurrence. 
Claims 22, 23, 25, 26, 28 and 29 recite the limitation “the TX power”. The abbreviations “TX” should be amended to “Tx” so as to stay consistent with word usage.
Claim 30 is objected to for at least its dependency on claim 29.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 12, 13, 17 and  25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The system of claim 1, further comprising a rate-control module [[is]] further configured to Tx rate based on the the adjustment to the current Tx power level.”  It is unclear if “a rate-control module” is same or different than “a rate-control module” recited in claim 1.  Further the limitation is incoherent/incomplete since it does not clearly state what “a rate-control module [is] further configured to” do/perform (function).  It is suggested to amend claim 2 as “The system of claim 1, wherein the rate-control module is further configured to updated the Tx rate based on the adjustment to the current Tx power level.”
Claim 4 recites the limitation "the at least two frames” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a Tx status feedback” in line 17 and 19.  It is unclear if these feedbacks are same or different from “Tx status feedbacks” recited in line 10.
Claims 13, 17 and  25-27 are rejected for at least their dependency on claim 12.

Allowable Subject Matter
Claim 1, 7, 10, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to fairly teach or suggest the limitations of:
“ generate a first probing frame at a first Tx power level and a second probing frame at a second Tx power level in response to a trigger; cause the transmitter circuit to transmit the first probing frame and the second probing frame; retrieve a first packet success rate (PSR) from a first acknowledgment (ACK) feedback corresponding to the first probing frame; retrieve a second PSR from a second ACK corresponding to the second probing frame; determine a difference between the first PSR and the second PSR; and adjust, based on the difference, the current TX power level” when considered in view of other limitations as recited in claim 1; and
“receiving, first probing frame and the second probing frame; adjusting the Tx rate based at least on a channel condition; [[and]] retrieving a first packet success rate (PSR) from an ACK signal placed in a Tx status feedback corresponding to the first probing frame; retrieving a second PSR from an ACK signal placed in a Tx status feedback corresponding to the second probing frame; filtering a PSR subtraction result, the PSR subtraction result comprising a difference between the first PSR and the second PSR; and adjusting the current Tx power level based on the filtered PSR subtraction result” when considered in view of other limitations as recited in claim 18.
Claims 5, 7, 9, 10 and 19, 22-24 are allowable for at least their dependency on claim 1 and 18, respectively.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2, 4, 13, 17, an 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikodem et al. (NPL titled “Transmission Power Control Based on Packet Reception Rate”) discloses (Abstract, Fig.1, 2, Section III. PRR-BASED ALGORITHM) “transmission power control mechanism for Wireless Sensor Networks based on estimated packet reception rate”. “The PRR-based TPC algorithm starts with estimation of PRR for each PTx which is done by sending several data packets and monitoring the ACKs. Afterwards the transmitter uses estimated PRR to select optimal PTx – i.e. one that yields the smallest value of ei/pi”.
Zou et al. (NPL titled “Load Balance Routing Using Packet Success Rate for Mobile Ad hoc Networks”) discloses (Section III. LOAD BALANCE ROUTING USING PACKET SUCCESS RATE (LBPSR)) determining “packet success rate (PSR)” based on “number of ACK received by node i in T seconds.”  The an “exponential weighted moving average method (see (2)) applied to PSR old i and PSR sample i to calculate i PSR which is the estimate value of nodes’ capacity. PSR old i and PSR sample i represent the history and the newly calculated values respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633